Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the copper of 662 has a high purity of 99.999% and that the amended claim 1 requires inevitable impurities in the amount of 19.8-100 ppm by mass which lowers costs while maintaining the utility of the material. Additionally, there is no motivation to lower the purity level in 662.
However, 662 does disclose that copper having a purity of 99.994% is known in the art as cited below. Additionally, one of ordinary skill in the art would have been motivated to provide the 99.994% in 662 in order to lower costs as taught by Verhoeven and Falkner and because 662 teaches that 99.994% copper has a RRR of 300-500.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1,2,5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH04224662 (machine translation previously provided in the office action mailed 11/18/19 in application 15/540,928) in view of either one of Verhoeven (US 5043025) or Falkner (US 4568567).
JPH04224662 teaches a high purity oxygen-free copper used as a stabilizer for superconducting wires [0002], exhibiting a residual resistance ratio (RRR) of at least 300-500 [0012], and has rare earth components in an amount of 4-20 ppm [0026]-[0027] added to a copper having 99.999% purity [0028], which amounts fall within the claimed ranges. 
Additionally, 662 teaches that copper having 99.994% purity (60 ppm impurity) having a RRR of 300-500 (para. 0003). Additionally, it is well known in the art that repeated steps to improve purity add to cost. See Verhoeven at col. 3, line 55-col. 4, line 10 and Faulkner at col. 2, lines 5-17.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the copper of 662 having a purity of 99.994% in order to decrease costs as taught by Verhoeven and Falkner and based on the desired properties of the product (i.e. RRR of 300-500).
Regarding claim 2, JPH04224662 is silent regarding the amounts of Fe, Ni, As, Ag, Sn, Sb, Pb, Bi, and P as set forth. However given that JPH04224662 specifically requires a copper having 99.994% purity, it would appear that such copper would naturally and necessarily possess such a small amount of impurity (i.e. maximum 0.006% total of all impurities including those listed as well as other impurity materials not listed within the claim) that the limitations of the claim would be met or rendered obvious. 
Regarding claim 6, the limitations therein that the material of claim 1 is made by a particular method are a product-by-process limitation. It appears that the instantly claimed product by process is the same as that which is claimed (a stabilization material having the composition claimed and disposed in contact with a superconducting wire). When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.  See MPEP 2113.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as obvious over JPH04224662 in view of either one of Verhoeven and Falkner and either one of WO2005073434 or WO2006134724 (for JPH04224662 machine translation previously provided in the office action mailed 11/18/19 in application 15/540,928; for WO documents reference to English abstract and data in tables only; copies already provided by applicant in the IDS filed 6/29/17 in application 15/540,928).
JPH04224662 teaches a high purity oxygen-free copper used as a stabilizer for superconducting wires as described with respect to claim 1 above.  JPH04224662 is silent as to any specific content of S, Se, or Te which may be present as impurity levels (or otherwise). 
WO2005073434 (abstract) and WO2006134724 (abstract) relate to high-purity copper and processes for achieving such high purity copper. Each of WO2005073434 (Table 1) and WO2006134724 teach that 4N and 6N copper (i.e. 99.99% and 99.9999% copper respectively) have a naturally present amount of S impurity that meets the claimed ranges. Therefore it would be expected that the 99.994% high purity copper of JPH04224662 would likewise possess naturally at least an amount of S impurity that meets the claimed ranges.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH04224662 (machine translation previously provided in the office action mailed 11/18/19) in view of Shinzato (US 2013/0090244) and either one of Verhoeven and Falkner.
662 teaches a product as described above in claim 1, but fails to teach a superconducting coil comprising a winding wire part formed by winding the superconductor wire of claim 1 around an outer surface of a winding frame.
Shinzato, however, teaches a superconductor coil comprising a superconductor in contact with a stabilization material is formed (para. 0045) into a coil by winding the superconductor wire around an outer surface of a winding frame (para. 0009) for the purpose of constructing a rotating device (para. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a superconductor coil by winding the superconductor wire of 662 around an outer surface of a winding frame in order to construct a rotating device as taught by Shinzato.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735